DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10-13, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wurm (US 2010/0014685 A1).
As to claim 1, Wurm discloses an automatic noise control system (Fig. 11) comprising: 
a reference input path configured to receive a reference signal corresponding to undesired sound present in a target space (¶0125-0131, Fig. 11. Mic 32 receives reference signal x[n]. Corresponds to noise 31 in zone 33.) ; 
an active noise controller operatively coupled with the reference input path and configured to produce from the reference signal a cancelling signal for cancelling undesired sound present in the target space (¶0125-0131, Fig. 11. Adaptive filter 22 coupled to reference signal x[n] and outputs compensation signal y[n].); 

at least one delay element operatively coupled with the active noise controller and configured to delay at least one of the reference signal and the cancelling signal to reduce runtime differences between one or more signal paths that transfer the undesired sound and one or more signal paths that transfer the reference signal to the target space (¶0131, Fig. 11. “An additional time delay to ensure causality of the compensation filter.” Cancelling signal delayed to ensure causality.).
	As to claim 2, Wurm discloses an error sensor configured to produce an error signal representative of sound present in the target space (¶0080 and Fig. 11. Microphone 33 senses error signal.); wherein: 
the active noise controller comprises an adaptive filter and a filter controller (¶0129 and Fig. 11. Adaptive filter 22 and LMS adaptation unit 23.); 
the adaptive filter configured to receive the reference signal and to provide the cancelling signal by filtering the reference signal with a controllable transfer function (¶0049 and ¶0129 and Fig. 11. “The adaptive filter 22 has a filter transfer function "W(z)". The adaptation unit 23 is adapted for calculating an optimal set of filter coefficients w.sub.k=(w.sub.0, w.sub.1, w.sub.2, . . . ) to provide to the adaptive filter 22.”); and 
the filter controller configured to receive the reference signal and the error signal, and to control the transfer function of the adaptive filter according to an adaptive control scheme based on the reference signal and the error signal (Fig. 11. LMS adaptation unit 23 receives reference signal x[n] and error signal e[n].).
claim 3, Wurm discloses wherein a secondary path modelling filter is operatively coupled with the active noise controller to pre-filter the reference signal before the reference signal is received by the active noise controller, the secondary path modelling filter having a transfer function that is an estimate of a transfer function of an acoustic secondary path between the transducer and the error sensor (¶0054 and ¶0130, Fig. 11. “The estimated secondary path transfer function S'(z) is used in the system 24.” 24 pre-filters reference signal x[n] and sends it to adaption unit 23.).
	As to claim 6, Wurm discloses wherein the adaptive filter and the filter controller are operated in a time domain (¶0097 and 0125 and Fig. 11. Filters operated in time domain.).
	As to claim 7, Wurm discloses wherein the adaptive control scheme of the filter controller employs a least mean square scheme (¶0125. FXLMS algorithm.).
	As to claim 8, Wurm discloses wherein the at least one delay element is one of a latch, register, run time element or filter (¶0131. “An additional time delay to ensure causality of the compensation filter.”).
	As to claim 10, Wurm discloses wherein the at least one delay element comprises at least one of a linear phase finite impulse response filter and an all-pass filter (¶0044. “For examples finite impulse response (FIR) filters.”).
	As to claim 11, it is directed towards substantially the same subject matter as claim 1 and are therefore rejected using the same rationale as claim 1 above.
	As to claims 12-13, 17-18 and 20, they are rejected under claim 11 using the same rationale as claims 2-3, 7-8 and 10 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wurm.
	As to claim 21, Wurm does not expressly disclose a computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to carry out the method of claim 11.
	Wurm does however disclose using DSPs to implement the ANC system (¶0047 and ¶0097). Further, using a computer for audio processing is well known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the invention.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wurm, as applied to claims 2 and 12 above, in view of Hill et al. (US 5,347,586) hereinafter “Hill.”
As to claim 4, Wurm does not expressly disclose wherein the adaptive filter is operated in a time domain and the filter controller is operated in a frequency domain.
	Wurm in view of Hill discloses disclose wherein the adaptive filter is operated in a time domain and the filter controller is operated in a frequency domain (Hill, Col. 7 lines 20-50, Fig. 3. “The filter functions W.sub.1 (z)-W.sub.N (z) are generated in the frequency domain and then converted to the time-domain functions w.sub.1 (t)-w.sub.N (t). The time-domain functions w.sub.1 (t)-w.sub.N (t) are provided via a set of busses 20 (only one bus 20 is shown in FIG. 3) to the FIR filters FIR.sub.1 -FIR.sub.N.”).
Wurm and Hill are analogous art because they are from the same field of endeavor with respect to adaptive noise control.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use both the time and frequency domains, as taught by Hill. The motivation would have been frequency domain adaptive algorithm have advantageous properties (Hill, Col. 7 lines 36-37).
	As to claim 5, Wurm in view of Hill discloses wherein the adaptive control scheme of the filter controller employs a summed cross spectrum scheme (Hill, Fig. 3. Cross-spectrum array 36.).
	The motivation is the same as claim 4 above.
	As to claims 14-15, they are rejected under claim 12 using the same motivation as claims 4-5 above.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wurm, as applied to claims 8 and 18 above, in view of Clemow (GB 2470679 A).
claim 9, Wurm does not expressly disclose wherein the at least one delay element is a shift register.
Wurm in view of Clemow discloses wherein the at least one delay element is a shift register (Clemow, p. 24 lines 8-15. Delay using shift registers.).
Wurm and Clemow are analogous art because they are from the same field of endeavor with respect to noise cancellation.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use shift registers, as taught by Clemow. The motivation would have been that they are part of conventional techniques (Clemow, p. 24 lines 8-15).
As to claim 19, it is rejected under claim 18 using the same motivation as claim 9 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412.  The examiner can normally be reached on Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES K MOONEY/Primary Examiner, Art Unit 2654